DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al., US 7,408,274 in view of Mann et al., DE 102013204573
Regarding claim 1, Sullivan discloses an output module of an industrial control apparatus, the output module comprising: 

a controller controlling an operation of the output circuit (controller 35), wherein the output circuit includes a plurality of switches (switches 31, 30) and a voltage divider circuit (resistors 32, 33 is a voltage divider), the plurality of switches are connected in series (as shown in fig. 8, switches are in series) between the power supply terminal and the output terminal (switches are between battery and pump 12 terminals) and turn on and turn off in a same manner (both switches designed to connect and disconnect the battery to pump), 
the voltage divider circuit outputs a divided voltage by dividing a voltage between the power supply terminal and the output terminal (Col. 10 lines 40-50; resistors are a voltage dividing circuit as is known in the art and are connected between the battery and the load 12 ) the controller controls turning on and turning off of the plurality of switches (Fig. 6; controller 35 turns on/off switches), and detects a short circuit occurred in the plurality of switches based on the divided voltage output from the voltage divider circuit (Col. 10 lines 50-65; “previously established that both switches were open, they were not shorted, and the first switch 30 could then be operated and close”), 
the voltage divider circuit includes a plurality of voltage generators each of which generates a voltage between two terminals of the voltage generator when a current flows through the voltage generator (Voltage can be present in the node between the resistors when a current flows through them, therefore it is considered a voltage generator), the plurality of voltage 
the divided voltage has a normal voltage range that is preliminarily set based on the divided voltage detected when the plurality of switches are turned off in a normal operation state (Col. 10 lines 50-56; “the resistors form a simple voltage divider and the voltage at node 34 as read by the microprocessor must be the same proportion of the battery voltage as the ratio of the resistors”),
when the divided voltage detected during an off period while the plurality of switches are in off states is within the normal voltage range, the controller determines that no short circuit is occurred in the plurality of switches (Col. 10 lines 50-55; if voltage present at node 34 is the  expected value of ½ the battery, then no short, see fig. 9), and 
when the divided voltage detected during the off period is out of the normal voltage range, the controller determines that the short circuit is occurred in at least one of the plurality of switches (Fig. 8-9; Col. 10 lines 50-55; if switch 31 were shorted when both switches are in the off position, ½ battery voltage would not be present, therefore indicating short).
Sullivan does not explicitly disclose that the controller includes a switching controller and a diagnoser.  Mann discloses a switching state diagnosing arrangement including a controller comprising a switching controller and a diagnoser (Fig. 1; Microcontroller 8 having pulse driver 18 considered a switching controller and evaluation unit 36 being a diagnoser).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the microcontroller of Mann into the controller of Sullivan since the circuit would effectively perform in the similar manner to achieve the same result of detecting the voltage at the desired node.  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would be within the level of ordinary skill in the art since an upstream short produce essentially the battery voltage at node 34 indicating a higher value and a downstream short produces little current flowing in the voltage dividing node due to high resistance, therefore a lower voltage. 


an output circuit (Fig. 8), controlling an electrical connection between a power supply terminal to which a power source voltage is applied (battery voltage applied to terminal 27) and an output terminal connected to an external load (Hydraulic pump/ load 12); and 
a controller controlling an operation of the output circuit (controller 35), wherein the output circuit includes a plurality of switches (switches 31, 30) and a voltage divider circuit (resistors 32, 33 is a voltage divider), the plurality of switches are connected in series (as shown in fig. 8, switches are in series) between the power supply terminal and the output terminal (switches are between battery and pump 12 terminals) and turn on and turn off in a same manner(both switches designed to connect and disconnect the battery to pump), 
the voltage divider circuit outputs a divided voltage by dividing a voltage between the power supply terminal and the output terminal (Col. 10 lines 50-65; “previously established that both switches were open, they were not shorted, and the first switch 30 could then be operated and close”), the controller, by executing a computer program stored in a non-transitory computer readable memory, controls turning on and turning off of the plurality of switches (Fig. 6; controller 35 turns on/off switches) and detects a short circuit occurred in the plurality of switches based on the divided voltage output from the voltage divider circuit (Col. 10 lines 50-65; “previously established that both switches were open, they were not shorted, and the first switch 30 could then be operated and close”),
the voltage divider circuit includes a plurality of voltage generators each of which generates a voltage between two terminals of the voltage generator when a current flows through the voltage generator(Voltage can be present in the node between the resistors when a current 
the divided voltage has a normal voltage range that is preliminarily set based on the divided voltage detected when the plurality of switches are turned off in a normal operation state (Col. 10 lines 50-56; “the resistors form a simple voltage divider and the voltage at node 34 as read by the microprocessor must be the same proportion of the battery voltage as the ratio of the resistors”), when the divided voltage detected during an off period while the plurality of switches are in off states is within the normal voltage range, the controller determines that no short circuit is occurred in the plurality of switches (Col. 10 lines 50-55; if voltage present at node 34 is the  expected value of ½ the battery, then no short, see fig. 9), and 
when the divided voltage detected during the off period is out of the normal voltage range, the controller determines that the short circuit is occurred in at least one of the plurality of switches. (Fig. 8-9; Col. 10 lines 50-55; if switch 31 were shorted when both switches are in the off position, ½ battery voltage would not be present, therefore indicating short).
Sullivan does not explicitly disclose that the controller includes a switching controller and a diagnoser. Mann discloses a switching state diagnosing arrangement including a controller comprising a switching controller and a diagnoser (Fig. 1; Microcontroller 8 having pulse driver 18 considered a switching controller and evaluation unit 36 being a diagnoser).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the microcontroller of Mann into the controller of Sullivan since the circuit would effectively perform in the similar manner to achieve the same result of detecting the voltage at the desired node.  
Claim 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al., US 7,408,274 in view of Mann et al., DE 102013204573 in view of Matsumuto et al., US 20080093924
Regarding claim 2 and 5, Sullivan teaches an off period while the plurality of switches are in the off states.  Sullivan is silent in wherein a current flowing through the plurality of voltage generators is set to be lower than an off current that is preliminarily set, wherein the off current is preliminarily set to be lower than a lower limit of an operation current that powers the external load to operate.  However, Matsumuto teaches a current flowing through a component is a low off current, wherein the off current is set to be lower than a lower limit of an operation current that powers the external load to operate (¶[0119];  small load current through leakage resistor 149n does not operate an external load 103n).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate setting a lower current as taught by Matsumuto into the device of Sullivan as modified since having a current which is smaller than an off current would not be able to turn on the load thereby allowing the circuit to detect short circuits without interruption to/from the load.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al., US 7,408,274 in view of Mann et al., DE 102013204573 in view of Baddela et al., US 20100231257
Regarding claim 3, Sullivan as modified teaches wherein the plurality of voltage generators include a downstream voltage generator, but is silent wherein the voltage divider circuit further includes a diode, the diode is connected in parallel with the downstream voltage generator, and an anode of the diode and one terminal of the downstream voltage generator are 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868